       Case 2:19-cv-02376-CKD Document 31 Filed 06/14/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARY SAMANTHA REECE,                             No. 2:19-cv-02376 CKD
12                       Plaintiff,
13           v.                                        ORDER
14    ANDREW M. SAUL,
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff’s motion for an award of attorneys’ fees under the Equal Access to Justice Act

19   (EAJA), 28 U.S.C. § 2412(d)(1), is pending before the court. (ECF No. 29.) Plaintiff seeks fees

20   and expenses in the amount of $12,311.91 based on 35.2 hours attorney time and 34.4 hours

21   paralegal time. Plaintiff’s counsel’s work in the district court proceedings spanned the years

22   2019, 2020, and 2021. Plaintiff’s motion seeks reimbursement based on the 2019 EAJA rate of

23   $205.25 and the first half-2020 EAJA rate of $206.77. See ECF No. 29-2. No opposition to the

24   motion has been filed.

25          A. Substantial Justification

26          The EAJA provides that the prevailing party in a civil action against the United States

27   may apply for an order for attorneys’ fees and expenses within thirty days of final judgment in the

28   action. An applicant for Social Security benefits receiving a remand under sentence four of 42
                                                       1
       Case 2:19-cv-02376-CKD Document 31 Filed 06/14/21 Page 2 of 3


 1   U.S.C. § 405(g) is a prevailing party, regardless of whether the applicant later succeeds in

 2   obtaining the requested benefits. Shalala v. Schaefer, 509 U.S. 292 (1993). In this case, the

 3   matter was remanded under sentence four for further development and analysis of the record

 4   pursuant to the stipulation of the parties and order of the court. ECF No. 27. Plaintiff thus is

 5   entitled to an award of fees under the EAJA. The court must allow the fee award unless it finds

 6   that the position of the United States was substantially justified. Flores v. Shalala, 49 F.3d 562,

 7   568-69 (9th Cir. 1995).

 8          The burden of establishing substantial justification is on the government. Gutierrez v.

 9   Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001). In Pierce v. Underwood, 487 U.S. 552 (1988), the

10   Supreme Court defined “substantial justification” as ‘justified in substance or in the main’ -- that

11   is, justified to a degree that could satisfy a reasonable person. That is no different from the

12   ‘reasonable basis in both law and fact’ formulation adopted by the Ninth Circuit and the vast

13   majority of other Courts of Appeals that have addressed this issue. Id. at 565. A position does

14   not have to be correct to be substantially justified. Id. at 566 n.2; see also Russell v. Sullivan, 930

15   F.2d 1443, 1445 (9th Cir. 1991), receded from on other grounds, Sorenson v. Mink, 239 F.3d

16   1140 (9th Cir. 2001); Lewis v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002).

17          In determining substantial justification, the court reviews both the underlying

18   governmental action being defended in the litigation and the positions taken by the government in

19   the litigation itself. Barry v. Bowen, 825 F.2d 1324, 1331 (9th Cir. 1987), disapproved on other

20   grounds, In re Slimick, 928 F.2d 304 (9th Cir. 1990). Where the underlying government action

21   was not substantially justified, it is unnecessary to determine whether the government’s litigation

22   position was substantially justified. Andrew v. Bowen, 837 F.2d 875, 880 (9th Cir. 1988).

23          Here, the January 27, 2021 stipulation and order reflect ALJ error, providing: “Upon

24   remand, the Administrative Law Judge will be instructed to reevaluate the medical evidence of

25   record, reevaluate Plaintiff’s maximum residual functional capacity pursuant to the relevant

26   regulations, and take further action as appropriate to issue a new decision, including taking

27   additional evidence.” (ECF No. 27 at 1:24-27). Defendant has filed no opposition to the request

28   for attorneys’ fees. Under these circumstances, the court finds that the position of the United
                                                        2
        Case 2:19-cv-02376-CKD Document 31 Filed 06/14/21 Page 3 of 3


 1   States was not substantially justified. Fees under the EAJA will therefore be awarded.

 2             B. Reasonable Fee

 3             The EAJA directs the court to award a reasonable fee. In determining whether a fee is

 4   reasonable, the court considers the hours expended, the reasonable hourly rate, and the results

 5   obtained. See Commissioner, INS v. Jean, 496 U.S. 154 (1990); Hensley v. Eckerhart, 461 U.S.

 6   424 (1983); Atkins v. Apfel, 154 F.3d 986 (9th Cir. 1998). Here, plaintiff’s counsel obtained a

 7   judgment in plaintiff’s favor and a remand requiring reevaluation of the medical evidence,

 8   reevaluation of plaintiff’s residual functional capacity, and the taking of additional evidence.

 9   Defendant has not contested either the rates requested for plaintiff’s counsel or counsel’s

10   paralegal. Defendant also has not contested the total time spent or the reductions made by

11   plaintiff’s counsel in the exercise of his professional judgment. Plaintiff’s counsel’s tasks are

12   adequately itemized. See ECF No. 29. The rates claimed for counsel and his paralegal are

13   reasonable. Plaintiff will therefore be awarded the full amount requested. The EAJA award must

14   be made by this court to plaintiff, and not to counsel. See Astrue v. Ratliff, 560 U.S. 586 (2010).

15             Accordingly, IT IS HEREBY ORDERED that fees pursuant to the EAJA are awarded to

16   plaintiff in the amount of $12,311.91.

17   Dated: June 14, 2021
                                                      _____________________________________
18
                                                      CAROLYN K. DELANEY
19                                                    UNITED STATES MAGISTRATE JUDGE

20

21

22

23   2/reece2376.eaja.no-oppo

24

25

26

27

28
                                                        3
